Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Provisional application serial no. 62508016, filed 05/18/2017.

Claims 1-25 have been examined.
This action is FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over by Tsishkou et al. [US 20190122077 A1, March 15, 2017] in view of Golden et al. [US 10871536 B2, December 22, 2016].

With respect to claims 1, 11 and 21, the claims limitations of an apparatus, method and computer-readable instructions for detecting novel data, comprising:

With respect to claim 1, Tsishkou teaches an apparatus for detecting novel data, comprising: a processor ([0179] the vehicle 100 also includes: [0180] a processor, hosting a deep neural network, configured to classify both generic and rare cases (previously unseen) based on the series of digital files); and
a discriminator of a generative adversarial network, trained iteratively via the processor with a generator of the generative adversarial network ([0015] localizing discriminative class-specific features within the original data processed through the first deep neural network and mapping the discriminative class-specific features as spatial-probabilistic labels (Label-B)) to: receive first data to be classified ([0011] capturing image data as original data (Data-A)); and
classify the first data as novel data in response to detecting that the first data does not correspond to known categories of data ([0057] training a third combined deep neural network (DNN-G) by: [0058] supplying original data (Data-A) containing generic and rare cases, specified labels (Label-A) and the penalty matrix; and [0059] outputting primary combined decision and feature spaces used to classify both generic and rare cases (not correspond to known categories of data / previously unseen) of the original data into the specified labels according to the penalty matrix).

Tsishkou does not teach the discriminator trained using cross- entropy loss.
the discriminator trained using cross- entropy loss (col. 19, lines 36-50, unlike previous models which were only concerned with two classes for a cell discrimination task, foreground and background, the SSFP model disclosed herein attempts to distinguish four classes…the network output may include three probability maps, one for each non-background class. During training, ground truth binary masks for each of the three classes are provided to the network, along with the pixel data. The network loss may be determined as the sum of the loss over the three classes. If any of the three ground truth masks are missing for an image (meaning that we have no data, as opposed to the ground truth being an empty mask), that mask may be ignored when calculating the loss.
Col. 20, lines 39-49, Fig. 8, 802, training is invoked. At 804, image and mask data is read from the LMDB training set, one batch at a time. At 806, in at least some implementations the images and masks are distorted according to the distortion hyperparameters stored in a model hyperparameter file, At 808, the batch is processed through the network. At 810, the loss/gradients are calculated. At 810, weights are updated as per the specified optimizer and optimizer learning rate. In at least some implementations, loss may be calculated using a per-pixel cross-entropy loss function and the Adam update rule). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Tsishkou with using cross- entropy loss for the discriminator trained of Golden. Such a modification would identify the missing labels (Golden, col. 7, lines 21-22).

wherein the discriminator is trained iteratively with the generator based on training data, wherein the generator is to generate second novel data based on the training data using a loss function (Tsishkou [0037] using a loss function working with specified labels into the process that uses spatial-probabilistic labels related to spatial locations and corresponding probability of the most discriminant features (i.e. non -class specific) in the form of a heat map. Such a feature/decision space creation process allows to train feature/decision space of universal features, which are complementary to class-specific features. Combination of both feature spaces makes it then possible to train a deep neural network that can confidently discriminate between various types of misclassification errors since it can also discriminate by universal features, which were previously indistinctly merged in class-specific only feature/decision spaces).

With respect to dependent claim 3, Tsishkou as modified by Golden teaches wherein the generator is trained based on a boundary-seeking loss function (Tsishkou [0039-0043] the training step of the second-deep neural network (DNN-C) further includes: [resizing spatial-probabilistic labels (Label-B); creating batches (or mini-batches) of original data with corresponding resized spatial-probabilistic labels to learn universal feature and decision spaces via back-propagation of feedback generated by a universal loss function; estimating localization and probability of the discriminative class-specific features independently from specified labels (Label-A); 

With respect to dependent claim 4, Tsishkou as modified by Golden teaches wherein the generator is trained based on a feature-matching loss function (Tsishkou [0045-48] the training step of the first combined deep neural network (DNN-D) further includes: combining at least one universal feature space and at least one class-specific feature space into at least one integrated feature space forming the primary combined class-specific and universal feature space with different learning rates; combining at least one universal decision space and at least one class-specific decision space into at least one integrated decision space forming the primary combined class-specific and universal decision space; using a combined loss function of the universal loss function of the second-deep neural network and a class-specific loss function of the first deep neural network to provide feedback for original data belonging to any label out of the primary combined specified and spatial-probabilistic labels (Label-A+B*)).

With respect to dependent claim 5, Tsishkou as modified by Golden teaches wherein the generator is trained based on a combined loss function based on a boundary-seeking loss function and a feature- matching loss function (Tsishkou [0051-0054] the training step of the second combined deep neural network (DNN-F) further includes: starting from trained first combined deep neural network (DNN-D); extending feature and decision spaces by adding hidden layers if required, with a 

With respect to dependent claim 6, Tsishkou as modified by Golden teaches wherein the discriminator is trained based on novel data samples generated by the generator based on training data (Tsishkou [0037] combination of both feature spaces makes it then possible to train a deep neural network that can confidently discriminate between various types of misclassification errors since it can also discriminate by universal features, which were previously indistinctly merged in class-specific only feature/decision spaces).

With respect to dependent claim 7, Tsishkou as modified by Golden teaches wherein the discriminator is to classify the received data as a particular class in response to detecting that the received data corresponds to a known class of data (Tsishkou [0014] training a first deep neural network (DNN-A) used to classify generic cases of the original data (Data-A) into specified labels (Label-A); [0015] localizing discriminative class-specific features within the original data processed through the first deep neural network and mapping the discriminative class-specific features as spatial -probabilistic labels (Label-B); [0016] training a second-deep neural network (DNN-C) used to classify rare cases of the original data into the spatial -probabilistic labels; and [0017] training a combined deep neural network (DNN-D) used 

With respect to dependent claim 8, Tsishkou as modified by Golden teaches wherein the discriminator is to classify the received data as a particular class in response to detecting that the received data includes a higher probability score for the particular class than other classes (Tsishkou [0121] the heatmap shows most discriminative patches locations on a map in some pre-defined coloured areas (e.g. red), which are spatial -probabilistic labels…..each heatmap is normalized between min/max values to fit 0:256 range. Such a heatmap is a Label-B sample for corresponding image).

With respect to dependent claim 9, Tsishkou as modified by Golden teaches wherein the novel data includes data different from training data (Tsishkou [0066] the initial deep neural network (DNN-A), which was used to initialize learning of unseen/rare case through misclassification mistakes and construction of better feature/decision spaces can therefore be replaced with more accurate and reliable global network (DNN-A to DNN-G) and such entire process can be repeated again. Each reinforcement loop will benefit from learning new information, which has not been not learned at previous stages, that comes from almost unlimited source of unlabeled data, and will therefore not significantly saturate).

wherein the received data includes visual data, text, speech, a genetic sequence, a biomedical signal, a marker, or any combination thereof (Tsishkou [0025] classifying generic and rare cases based on the captured images. 
Tsishkou [0064] the training step of the third combined deep neural network (DNN-G) uses knowledge transferred from the trained second combined deep neural network (DNN-F) which could classify input unlabeled data into sub-labels of mistakes).

Regarding claims 12-20 and 22-25; the instant claims recite substantially same limitations as the above-rejected claims 2-10 and are therefore rejected under the same prior-art teachings.

Response to Amendment
In response to the 06/25/2021 office action claims 1, 7, 8, 10, 11-13 and 18-22 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-25 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 10/25/2021 have been considered. The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153